This was an application to this court for writ of habeas corpus by Elmer Green, filed November 1, 1922, alleging illegal restraint by Jack Smith, sheriff of Canadian county, upon an order of commitment based on a verdict of a jury returned October 30, 1922, in the county court of Canadian county, finding petitioner guilty on a charge of unlawfully manufacturing intoxicating liquor, alleging that said restraint is illegal because the 11th day of November, 1922, was set for judgment and sentence, and said court refused to allow bail during the interim, and asking that bail be allowed. Whereupon a rule to show cause was entered and issued why the writ of habeas corpus should not be awarded as prayed for, and it was ordered that petitioner be admitted to bail in the sum of $1,000, as by law required, the same to be approved by the court clerk of said county. Upon the return day petitioner appeared by his counsel and asked that the rule be discharged and the cause dismissed. The rule is therefore discharged, and the petitioner is remanded to the custody of respondent, and the cause dismissed.